Name: Council Decision (EU) 2017/2060 of 6 November 2017 on the conclusion, on behalf of the European Union and its Member States, of the Third Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  America;  Europe
 Date Published: 2017-11-14

 14.11.2017 EN Official Journal of the European Union L 295/1 COUNCIL DECISION (EU) 2017/2060 of 6 November 2017 on the conclusion, on behalf of the European Union and its Member States, of the Third Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with point (a)(i) of the second subparagraph of Article 218(6) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Article 6(2) of the Act of Accession of the Republic of Croatia, the accession of Croatia to, inter alia, the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (2) (the Agreement) is to be agreed by means of a protocol to that Agreement (the Protocol). Pursuant to the Agreement, a simplified procedure is to apply to such accessions, whereby a protocol is to be concluded by the Council, acting unanimously on behalf of the Member States, and by the third country concerned. (2) On 14 September 2012, the Council authorised the Commission to open negotiations with the third countries concerned in view of the accession of Croatia to the Union. The negotiations with Chile were successfully concluded and the Protocol was signed, on behalf of the European Union and its Member States, on 29 June 2017 in Brussels. (3) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Third Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the Union and its Member States (3). Article 2 The President of the Council shall, on behalf of the Union and its Member States, give the notification provided for in Article 14(1) of the Protocol. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 November 2017. For the Council The President T. TAMM (1) Consent of 14 September 2017 (not yet published in the Official Journal). (2) OJ L 352, 30.12.2002, p. 3. (3) The Protocol has been published in OJ L 196 of 27.7.2017 together with the decision on signature.